October 7, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Patrick Gilmore, Accounting Branch Chief Jennifer Fugario, Staff Accountant Division of Corporation Finance Re: Dynamics Research Corporation. Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 28, 2011 Form 8-K/A Filed September 16, 2011 File No. 001-34135 Dear Mr. Gilmore: We have received the comments of the reviewing Staff of the Commission as set forth in a comment letter dated September 23, 2011 (the “Comment Letter”) relating to the Annual Report on Form 10-K for the fiscal year ended December31, 2010 (the “Annual Report”) and Amendment No.1 to Form 8-K Filed September 16, 2011, of Dynamics Research Corporation (the “Company”). We are in the process of preparing the Company’s responses to those comments and we will provide those responses to the Commission on or before October17, 2011. If you have any questions, please feel free to contact me at (978)289-1616. Sincerely, /s/Richard A. Covel Richard A. Covel Vice President and General Counsel
